Judgment, Supreme Court, Bronx County (Mercorella, J.), entered on May 8,1980, unanimously modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff Salvatore Desiderio and a new trial ordered on the issue of damages awarded to said plaintiff, with $75 costs and disbursements of this appeal to abide the event, and said judgment is otherwise affirmed, unless defendants, within 20 days after service upon them, of a copy of the order herein, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to increase the award to said plaintiff to $75,000 and to the entry of an amended judgment in accordance therewith. If defendants so stipulate, the judgment, as so amended and increased, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be inadequate to the extent indicated. Concur — Murphy, P. J., Kupferman, Sandler, Lupiano and Bloom, JJ.